FILED
                            NOT FOR PUBLICATION                              NOV 26 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 13-50283

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00166-PA-1

  v.                                             MEMORANDUM*

NORMA ELIZALDE-ORTIZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                          Submitted November 20, 2014**
                               Pasadena, California

Before:      SCHROEDER and NGUYEN, Circuit Judges, and ZOUHARY,***
             District Judge.




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Jack Zouhary, United States District Judge, Northern
District of Ohio, sitting by designation.
      Defendant-Appellant Norma Elizalde-Ortiz (“Elizalde-Ortiz”) appeals the district

court’s rejection of her Federal Rule of Criminal Procedure 11(c)(1)(C) sentence

bargain. She also appeals her 51-month sentence for illegal reentry in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and

now affirm.

      1.      The district court provided specific reasons, rooted in the circumstances

of this case, for rejecting the sentence bargain. It therefore did not abuse its discretion.

See In re Morgan, 506 F.3d 705, 711–12 (9th Cir. 2007).

      2.      Reviewing for plain error, the district court sufficiently explained the

within-Guidelines sentence it imposed. See United States v. Sandoval-Orellana, 714
F.3d 1174, 1180–81 (9th Cir. 2013). Elizalde-Ortiz’s within-Guidelines-range sentence

is not substantively unreasonable. See United States v. Reyes, 764 F.3d 1184, 1199 (9th

Cir. 2014)

      AFFIRMED.




                                             2